DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is response to the amendment filed on May 10, 2022. Claims 2 and 13-20 have been canceled. Claims 1, 4, 9-10 and 12 have been amended. Claims 21-29 have been added. Accordingly, claims 1, 3-12 and 21-29 are currently pending.

Terminal Disclaimer
3.	The Terminal Disclaimer (TD) filed on May 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,845,404 B2 has been reviewed and is accepted. The TD has been recorded.

Response to Remarks/Arguments

4.	Previous objections and rejections mailed on 02/17/22 have been withdrawn due to proper amendments and/or persuasive argument filed on 05/10/22. However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 10-11, 22 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claim 10 recites limitations (lines 2-3) “the first and second NMOS FETs”. There are insufficient antecedent basis for these limitations in the claim. Hence, renders claim 10 and its dependent claim indefinite.
Claim 22 recites limitations “a source of the first transistor” (lines 1-2) and “a source of the second transistor” (line 3). There are insufficient antecedent basis for these limitations in the claim. 
Claim 26 recites limitations (lines 3-4) “the first and second components”. There are insufficient antecedent basis for these limitations in the claim. Hence, renders claim 26 and its dependent claims indefinite. 

Reason for Allowance
7.	Regarding claim 1, prior art of record fails to disclose the amended portions filed on 05/10/22. With regard to claim 12, this claim has substantially the same subject matter as claim 1. Hence, claim 12 is allowed under the same rationale as claim 1.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action.

9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633